[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                              MAY 5, 2005
                             No. 04-15394                   THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK
                       ________________________

                          BIA No. A78-743-443

DIAN ZHENG JIANG,

                                                              Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.


                       ________________________

                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                      _________________________

                              (May 5, 2005)

Before CARNES, MARCUS and FAY, Circuit Judges.

PER CURIAM:
       Dian Zheng Jiang, a Chinese national, petitions for review of the Board of

Immigration Appeals’s (“BIA’s”) decision adopting and affirming the Immigration

Judge’s (“IJ’s) order of removal and denial of his asylum, withholding of removal,

and United Nations Convention Against Torture (“CAT”) claims. Jiang argues on

appeal that (1) the IJ failed to make a credibility determination supported by

substantial evidence, (2) the IJ’s finding that he Jiang did not qualify for

withholding of removal or CAT relief was unsupported by substantial evidence,

and (3) the IJ violated his due process rights by failing to consider his submitted

evidence. For the reasons set forth more fully below, we deny Jiang’s petition in

part, and dismiss in part for lack of jurisdiction.

       Jiang entered the United States sometime between January 1, 1998, and

October of 1999, and was issued two different notices to appear, served on Jiang

on November 21, 2002, charging Jiang with removability under INA

§ 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), for being present in the United

States without being admitted or paroled or arriving in the United States at a time

or place other than as designated by the Attorney General.1 On March 7, 2003,

Jiang filed an application for asylum and withholding of removal, alleging

persecution on account of his political opinion, and relief under CAT.

       1
         The notices to appear contained differing information about Jiang’s date of entry into
the United States. Jiang’s application for asylum listed his entry date as October 1999, which he
repeated in his testimony at the hearing.
                                                 2
       Jiang’s application for asylum and withholding of removal alleged the

following: (1) he would be subject to an excessive fine and severe punishment,

including torture, if returned because he had illegally departed from China; (2)

changed circumstances in the imminence of Jiang’s fear of persecution was the

reason his application was filed more than one year after his arrival in the United

States; (3) Jiang’s sister gave birth to a girl in 1995; (4) in 1997, his sister became

pregnant again without seeking the government’s permission, a violation of

China’s family planning laws; (5) his sister was found by the government and

forced to undergo an abortion; (6) Jiang and his family were implicated for trying

to hide his sister and opposing the family planning policy, prompting Jiang to flee

China; and (7) China tortures, for intelligence reasons, repatriated citizens to

extract information about the United States’ asylum process.

      Included in the administrative record was the State Department’s China

Country Report on Human Rights Practices, issued March 31, 2003. Relevant to

Jiang’s claim, the Chinese government implemented a new “Population and Family

Planning” law on September 1, 2002, intending to standardize the implementation

of the “birth limitation” policies in the local provinces. The new law required

counties to use quotas or other measures to limit the total number of births in each

county, as well as requiring married couples to apply for permission to have a

second child if they meet the stipulated requirements of the local provinces, which
                                            3
sometimes requires as many as four years between pregnancies. China’s

population control policy relies on education, propaganda, and economic

incentives, as well as more coercive measures such as the threat of job loss or

demotion, and those who have unapproved children are subject to a “social

compensation fee.” In at least one province, rules state “unplanned pregnancies

must be aborted immediately.” However, the central government policy formally

prohibits the use of physical coercion to compel persons into abortion, and under

the “state compensation law,” citizens may sue officials who exceed their authority

in implementing birth planning policy.

      The record also contained an April 2003 “China Country Assessment,”

compiled by the United Kingdom for background purposes in the U.K.’s asylum

process. That report stated, in relevant part, that “the act of exiting mainland China

without permission is an offense. If this is the only unlawful act committed by the

emigrant, then they are punished under Article 14 of the Law of the People’s

Republic of China on the Exit and Entry of Citizens (1981) and thus ‘may be given

a warning or placed in detention for not more than ten days by a public security

organ.’” However, it was also noted that an overlapping article permitted fines to

be levied at varying rates depending on the locality, and that “the Chinese

Government does not generally mistreat returnees, unless the person has been

deported to China more than once.” That report also indicated a trend toward
                                          4
using fraudulent claims and “hot button” issues to secure asylum. Finally, with

respect to repatriation, the Chinese government accepts the return of its citizens

who entered other countries illegally, generally fining them as punishment.

       In addition, the 2003 report indicated that since the 1970's the Chinese

Government has been implementing a range of family planning policies to deal

with increased population and the effects of that increase on the country’s

resources and infrastructure. These policies are implemented through “education,

propaganda, and a combination of incentives such as health subsidies and financial

bonuses, and disincentives, such as additional taxes and legal discrimination. . . .

Disciplinary measures against those who violate the policy include fines,

withholding of social services, demotion, and other administrative punishments

that sometimes result in loss of employment,” as well as fines. The government

opposes the use of force or coercion in implementing family planning regulations,

although “officials have acknowledged that there have been instances of forced

abortions and sterilizations.” Finally, the report noted that the province of “Fujian”

was “lax” in implementing the policy.2

       The record also included a Canadian summary of a “fact-finding” mission



       2
        It appears from the record that Jiang’s parents live in Fuzhou City, Fujian Province in
China, and Jiang’s testimony was that, at the time his sister was forced to have an abortion in
1997, she was living with him and his parents. Thus, Fujian Province is specifically referenced
where relevant.
                                                 5
indicating that Fujian is less effective in implementing the “one child” policy than

other parts of China. It was surmised that local authorities “have lacked the

capacity or will to effectively implement the . . . birth control policy.” The report

further stated that “[f]orced abortion and forced sterilization are reportedly not

tolerated now, although local officials acknowledge there were problems with this

in the past.”

       Finally, Jiang submitted a letter written by his parents, who wrote that Jiang

had helped his sister resist several “village cadres” who sought to force his sister to

have an abortion. As a result, they wrote that they feared for their son’s well-being

and smuggled him to the United States in August 1999. They requested that Jiang

be granted asylum because, if returned to China, Jiang would be fined, beaten

while interrogated, and imprisoned.

       Jiang conceded to the allegations and charge of removability at his hearing.

As noted above, Jiang indicated that he came to the United States in October of

1999, arriving in Los Angeles by boat. When asked about his problems with the

Chinese government, Jiang stated that he was oppressed because of a family

planning matter involving his sister, who gave birth in 1995 and then got pregnant

again in 1997, a violation of the “one child” policy. Specifically, Jiang testified

that government officials came to force his sister into having an abortion, and Jiang

resisted by wrestling with the men, who then threatened him and told him that his
                                           6
actions were not right with the government. Afterwards, his parents were worried

because Jiang was the only son in the family, and his parents arranged for Jiang to

exit China illegally. Jiang’s sister was sent to the United States in 2000, and had a

child while in the United States in 2001. She filed an application for political

asylum because the birth of her second child was illegal in China, a claim that was

denied and in the appeals process at the time of Jiang’s hearing. Jiang did not

testify at his sister’s hearing.

       As to the specifics of his own claim, Jiang testified that the reason his

parents feared for his safety was because Jiang had disagreed with the government,

which had tried to take his sister. Jiang stated that his parents informed him that

the government had stopped by their house asking for Jiang, but not telling them

the reason why they wished to speak with him. According to Jiang, his parents

“figured out” that the government officials wished to see him because he had

helped his sister resist being taken, and he feared that he would be “beaten up” and

fined. He also feared returning to China because he had exited illegally. When

asked how many “cadre” came to take his sister, Jiang stated that seven or eight

people came to his parents’ house, and that, in spite of his attempt to fight with

them, he was not taken away or arrested. The IJ also questioned Jiang regarding

why he had not previously filed for asylum if he truly believed that, at the time he

arrived in the United States, he had violated Chinese emigration laws and would be
                                           7
jailed, beaten, and fined, if returned to China. Jiang replied that he didn’t know

that his conditions met the requirement for political asylum.

      Finally, Jiang testified that, if he were returned to China, he would be placed

in jail and “beaten up” because “China is not as democratic as [the United States]

so they usually beat up people.” Jiang also testified that he had never personally

violated China’s family planning laws, and that the reason he had not filed for

asylum earlier was because an attorney had told him that he did not meet the

requirements.

      The IJ issued an oral decision, and found that Jiang had failed to file a timely

application for asylum, but for the purposes of the hearing, would apply the lower

burden of proof required for asylum claims. First, the IJ questioned Jiang’s claim

that he would be arrested and tortured for his interference with the individuals who

tried to take his sister for an abortion, taking issue with Jiang’s testimony that

seven to eight individuals came to his home, took his sister after he fought with

them, but did not arrest him at that time. It also noted that (1) his sister’s forced

abortion should have qualified her as a refugee, but her claim for asylum was

denied, and (2) even if his sister had been forced into an abortion, her claim could

not be extended to him. Second, the IJ noted that the Fujian province has been lax

in implementing family planning policies and that the authorities there, at least

most recently, have been using incentives rather than coercion, which is not
                                            8
tolerated. Lastly, the IJ found that the reports submitted showed that the Chinese

government accepts repatriation of citizens like Jiang, who have illegally entered

other countries, generally requiring the payment of a fine. Thus, Jiang had failed

to show he had a well-founded fear of persecution or that there was a clear

probability of persecution if he were returned to China. Neither had he shown that

it was more likely than not that he would be tortured.

      The BIA, in a written per curiam opinion, adopted and affirmed the decision

of the IJ, stating that the IJ properly determined that Jiang’s claim for asylum was

not timely filed and that he had failed to meet his burden of proof for asylum,

withholding of removal, and protection under the CAT.

      On appeal, Jiang first argues that the IJ did not make a specific credibility

determination, and, therefore, all of his testimony should be considered as truthful,

citing the persuasive authority of Hartooni v. INS, 21 F.3d 336 (9th Cir. 1994).

      “Credibility determinations . . . are reviewed under the substantial evidence

test.” D-Muhumed v. U.S. Attorney General, 388 F.3d 814, 818 (11th Cir. 2004).

“The trier of fact must determine credibility, and this court may not substitute its

judgment for that of the [IJ] with respect to credibility findings.” Id. (citation

omitted). Furthermore, “an adverse credibility determination alone may be

sufficient to support the denial of an asylum application.” Forgue v. U.S. Attorney

General, No. 03-16394, slip op. at 1390 (11th Cir. Mar. 5, 2005). On the other
                                            9
hand, “an adverse credibility determination does not alleviate the IJ’s duty to

consider other evidence produced by an asylum applicant. That is, the IJ must still

consider all evidence introduced by the applicant.” Id. (emphasis in original).

      Here, the IJ “questioned” the account raised by Jiang concerning his role in

interfering with the implementation of the “family planning” policies by fighting

with seven or eight government officials who had come to take his sister for a

forced abortion. Jiang claimed the men would torture or beat him if he returned, a

claim which the IJ found not credible given that he was not arrested by any of the

seven or eight men at the time Jiang confronted and interfered with them. As the IJ

noted, fighting with government officials would “suggest the individuals would

arrest him also. If they had any need for him he should have been arrested on the

spot if it was such a violation.”

      The IJ also noted that the documents on the record established that the

Fujian province has been lax in implementing the family planning policies and that

the authorities there used incentive schemes and no longer tolerated coercive

methods, such as forced abortions. It further gave weight to the reports from the

U.K. and Canada showing that asylees who were returned to China were not

subjected to mistreatment. The sum and substance of Jiang’s claim relied solely on

his subjective testimony that he would be beaten if he returned because China is

not democratic and “they usually beat up people.”
                                          10
      Therefore, we conclude that the IJ’s skepticism regarding Jiang’s claims is

supported by substantial evidence as Jiang failed to provide any evidence other

than his own subjective testimony. In any event, the IJ did not rest his decision

solely on a finding that Jiang’s claims lacked credibility - he also found that,

because Jiang’s claims were weak, he needed to bring forth corroborative

testimony, and his failure to do so meant he could not meet his burden of proof.

      We also conclude that Jiang’s reliance on Hartooni is misplaced. In

Hartooni, the Ninth Circuit persuasively held that “the IJ must have a legitimate

articulable basis to question the petitioner’s credibility, and must offer a specific,

cogent reason for any stated disbelief. . . . Absent an explicit finding that a specific

statement by the petitioner is not credible we are required to accept [his] testimony

as true.” Hartooni, 21 F.3d at 342. There, however, “the IJ failed to make clear

findings about [the petitioner’s] specific claims. The [IJ] put forth two separate

general arguments, and then failed to explain which was dispositive of its

conclusion.” Id.

      In the present case, the IJ explained why he “questioned” Jiang’s claims

regarding the incident wherein he fought with seven or eight government agents,

and further went on the record to demonstrate why other record evidence shed

doubt on the veracity of Jiang’s story. Having explained why Jiang’s claim

appeared weak, the IJ ultimately found that the lack of any corroborative evidence
                                           11
prevented Jiang from meeting any of the burden of proofs required for any of the

forms of relief he sought. Therefore, unlike in Hartooni, the IJ’s decision here

explained why the petitioner’s claims were weak and subject to doubt, but went on

to deny Jiang relief because of his failure to provide any corroborating evidence to

bolster his claim or to challenge the record evidence tending to refute his claims.

      Thus, we conclude that the IJ’s finding that Jiang’s claim was not entirely

credible was supported by substantial record evidence. However, because the IJ

did not rest his decision solely on an adverse credibility finding, but rather on the

failure of Jiang to offer corroborative evidence, we next turn to the IJ’s

determination that Jiang did not qualify for asylum, withholding of removal, or

relief under the CAT.

      Jiang next argues that the IJ’s denial of Jiang’s application for withholding

of removal was not supported by substantial evidence, and that the IJ based his

decision on conjecture, assumption, and speculation, failed to consider Jiang’s

testimony, and the decision constituted error as a matter of law by relying

exclusively on country reports.

      To the extent that the IJ’s decision was based on a legal determination,

review is de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir.

2001). The IJ’s factual determinations are reviewed under the substantial evidence

test, and we “must affirm the [IJ’s] decision if it is ‘supported by reasonable,
                                           12
substantial, and probative evidence on the record considered as a whole.’” Al

Najjar, 257 F.3d at 1283-84 (citation omitted). Thus, factual determinations “may

be reversed by this court only when the record compels a reversal; the mere fact

that the record may support a contrary conclusion is not enough to justify a

reversal of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022,

1026 (11th Cir. 2004).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is:

      [A]ny person who is outside any country of such person’s nationality
      or, in the case of a person having no nationality, is outside any
      country in which such person last habitually resided, and who is
      unable or unwilling to return to, and is unable or unwilling to avail
      himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion. . . .

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

statutory “refugee” status. See Al Najjar, 257 F.3d at 1284. To establish asylum

eligibility, the alien must, with specific and credible evidence, establish (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear”

that the statutorily listed factor, in this case group membership, will cause such

                                           13
future persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287. The

INA does not expressly define “persecution” for purposes of qualifying as a

“refugee.” See INA § 101(a)(42). In Gonzalez v. Reno, 212 F.3d 1338, 1355

(11th Cir. 2000), however, this Court discussed other circuits’ holdings that

“persecution” is an “extreme concept,” requiring more than “a few isolated

incidents of verbal harassment or intimidation,” or “[m]ere harassment.” Id.

      A showing of past persecution creates a presumption of a “well-founded

fear,” subject to rebuttal by the INS. 8 C.F.R § 208.13(b)(1). A “well-founded

fear” of persecution may also be established by showing a reasonable possibility of

personal persecution that cannot be avoided by relocating within the subject

country. 8 C.F.R. § 208.13(b)(2)(i) & (ii). It is “well-established” that the well-

founded fear inquiry contains both an objective and subjective component, i.e., the

petitioner must be genuinely afraid and that fear must be objectively reasonable.

Al Najjar, 257 F.3d at 1289. Furthermore, it is the petitioner’s burden to present

“specific, detailed facts showing a good reason to fear that he or she will be singled

out for persecution.” Id. at 1287 (quotation and citation omitted).

      The United States has also agreed, pursuant to Article 3 of the CAT, not to

“expel, return (refouler) or expedite a person to another state where there are

substantial grounds for believing that he would be in danger of being subjected to

torture.” The Foreign Affairs Reform and Restructuring Act of 1998 (“FARRA”),
                                          14
Pub. L. No. 105-277, § 2242(a), 112 Stat. 2681 (1998) (codified at 8

U.S.C. § 1231). Section 2242 of FARRA incorporated CAT into domestic law.

To obtain withholding of removal under the CAT, the burden is on the applicant to

show that it is “more likely than not” that he will be tortured in the country of

removal. 8 C.F.R. § 208.16(c)(2). For purposes of CAT relief, the term

“torture”refers to the intentional infliction of severe pain or suffering, mental or

physical, “by or at the instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity” in order to intimidate or for

other proscribed purposes. 8 C.F.R. § 208.18(a)(1). Evidence relevant to the

assessment of eligibility for CAT relief includes, but is not limited to: (1) evidence

of past torture; (2) the viability of relocation as a means to avoid torture; (3) gross,

flagrant or mass human rights violations in the country of removal; and (4) other

relevant country conditions. See 8 C.F.R. § 208.16(c)(3).

      Concerning Jiang’s asylum claim, as a preliminary matter the BIA affirmed

the IJ’s decision that Jiang had failed to file a timely application for asylum, a

decision we do not have jurisdiction to review. See Mendoza v. U.S. Attorney

General, 327 F.3d 1283, 1287 (11th Cir. 2003). However we still may consider the

IJ’s determination that Jiang failed to meet the standard for withholding of

removal, which requires an alien to show that his life or freedom would “more

likely than not” be threatened upon return to his country because of, among other
                                           15
things, his political opinion. Mendoza, 327 F.3d at 1287; INA § 241(b)(3)(A), 8

U.S.C. § 1231(b)(3)(A). This standard is more stringent than the “well-founded

fear” standard for asylum, and if Jiang is unable to meet the well-founded fear

standard for asylum, he is unable to qualify for withholding of removal. See, e.g.,

All Najjar, 257 F.3d at 1292-93.

      Here, the IJ proceeded to analyze Jiang’s claims under the less stringent

standard for asylum, and found that Jiang did not qualify. We conclude that the

administrative record in this case does not compel a reversal because substantial

evidence supported the IJ’s finding that Jiang did not suffer past persecution or

have a well-founded fear of persecution based on his political opinion. As noted

above, the IJ had grounds to “question” Jiang’s testimony, and Jiang’s testimony

was that his sister was forced to have an abortion in 1997 after violating China’s

“one-child” policy. To help his sister resist, Jiang wrestled and fought the seven to

eight government officials, and generally interfered unsuccessfully with their

attempt to remove Jiang’s sister for the purposes of performing a forced abortion.

Despite Jiang’s actions, however, which Jiang stated were “not right with the

government,” Jiang was not arrested or harmed, nor did the government do

anything more than “come looking” for him at his parents’ home. For more than

one year after his actions, Jiang was apparently not harmed in any way, and

eventually came to the United States in August 1999, where he lived for four years
                                          16
before ever filing for asylum, after leaving China illegally.

       The Country Reports3 for China indicate that the Chinese government

opposes coercive methods of implementing the “family planning” policies, and that

Fujian, the province where Jiang’s parents lived at the time Jiang’s sister was

allegedly forced to have an abortion and Jiang attempted to intervene, has been

“lax” in enforcing the policies. Furthermore, Chinese citizens now have the right

to sue government officials for exceeding their authority in implementing the

policies. The record also indicated that the Chinese government accepts repatriated

asylees who have left China illegally, punishing first time offenders with a fine.

       Based on the foregoing, the IJ found that Jiang’s uncorroborated testimony

was insufficient to meet the less stringent standard for asylum, and, therefore, did

not qualify him under the more stringent requirements for withholding of removal.

The IJ pointed out that Jiang’s fear of persecution was undercut by the fact that

none of the seven or eight government officials saw fit to detain Jiang after he

interfered with them. Moreover, supporting the IJ’s skepticism is the fact that

Jiang did not immediately flee China, but left more than one year after the 1997

incident.

       Finally, while Jiang believes that he will be tortured if returned because he



       3
        This includes the State Dept. reports as well as the United Kingdom report and the
Canadian report.
                                                17
violated China’s emigration policy, his only evidence in support of that contention

is basically that China is not a democracy, and thus, they beat prisoners there. His

application for asylum also includes a claim that repatriated citizens are tortured by

the Chinese government for intelligence purposes in order to learn more about the

United States’ asylum process. This allegation contains no support in the record,

and is undercut by the Country Reports indicating that a first-time violator, such as

Jiang, would be accepted back with only a fine. As the IJ suggested, imposition of

a fine in that context might, in fact, amount more to prosecution for violating

Chinese law than persecution on the basis of political opinion. See, e.g., Abedini

v. U.S.I.N.S., 971 F.2d 188, 191 (9th Cir. 1992) (persuasively holding that a

possibility of prosecution for an act deemed criminal in Iranian society does not

amount to persecution for an enumerated ground.).

      Thus, we conclude that the combination of Jiang’s weak, uncorroborated

testimony, combined with the record evidence and the IJ’s credibility

determination, which was supported by record evidence, does not compel a

reversal because a reasonable fact-finder could have found that Jiang failed to

establish that he would more likely than not face persecution on the basis of his

political opinion if returned to China. As noted above, well-founded fear requires

both an objective and a subjective component, and Jiang offered no evidence other

than his own subjective testimony to support his claims, testimony that the IJ
                                          18
properly decided was weak as discussed supra. See Al Najjar, 257 F.3d at 1289.

Moreover, where, as here, the applicant’s testimony is weak, there is a greater need

for corroborative evidence. See In re Y-B-, 21 I&N Dec., 1136, 1139 (BIA 1998).

      Accordingly, substantial evidence supported the IJ’s determination that Jiang

had not met his burden of proof for either asylum or withholding of removal, nor

had Jiang proven that it was more likely than not that he would be subject to

torture if returned to China.

      Finally, Jiang argues that the IJ violated his due process rights by completely

ignoring Jiang’s submitted evidence, which prejudiced Jiang because had the

evidence been considered, the IJ should have found it more likely than not that

Jiang would be tortured or persecuted.

      However, Jiang never argued to the BIA that the IJ violated his due process

rights by ignoring submitted evidence. As a result, Jiang failed to exhaust his

administrative remedies, and we lack jurisdiction to consider the argument here.

Fernandez-Bernal v. Attorney General of the U.S., 257 F.3d 1304, 1317 n.13 (11th

Cir. 2001). Accordingly, the issue will not be considered.

      Based on the foregoing, we conclude that Jiang’s petition should be denied

because substantial evidence supported the IJ’s decision. Jiang’s petition for

review of his due process and asylum claims are dismissed for lack of jurisdiction.

      PETITION DENIED IN PART, DISMISSED IN PART.
                                         19
20